DETAILED ACTION
Introduction
Claims 1, 2, 4, and 6-12 have been examined in this application. Claims 1, 2, 6, and 7 are amended. Claims 4 and 8-12 are original. Claims 3 and 5 are canceled. Claims 13-20 are withdrawn. This is a final office action in response to the arguments and amendments filed 3/21/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 3/21/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 8 under the heading “Claim Rejections – 35 U.S.C. § 112”), the arguments and amendments are persuasive, and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 8-9 under the heading “Claim Rejections – 35 U.S.C. § 101”), the arguments are not persuasive. The arguments state that calculating of estimated energy consumption using a combination of stored driving cycles representing freeway or non-freeway driving cannot be practically applied in the human mind. The office respectfully disagrees. The broadest reasonable interpretation of the operations is merely any calculating (such as multiplication of a travel distance (a type of static data for a route segment) by consumption per distance, which could reasonably be done mentally or on paper) of energy consumption by using previously stored information about consumption in a freeway driving instance and non-freeway driving instance (such as values of consumption per distance memorized for particular speeds which correspond to freeway or non-freeway driving). Likewise, the calculating of the final energy consumption may just be an addition operation to add energy consumption and climate consumption, and climate consumption could be estimated or recalled from memory as it is known that ambient temperature extremes (dynamic data) cause increased power consumption. The claims do not recite any operations for which the broadest reasonable interpretation could not be performed mentally or manually. The arguments further state that the battery is no longer broadly recited because there is a receiving function to receive the state of charge, however, the receiving is broadly recited and could merely be an estimation or calculation (a further step of the mental process), without relying on a direct measurement, and the claims do not provide any details regarding the battery itself or how the receiving happens. Thus, the rejection is maintained.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 9-10 under the heading “Claim Rejections – 35 U.S.C. § 103”), the arguments are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration a new grounds of rejection is made in view of the additional prior art of US2016/0061611A1 (Meyer et al.), JP2010169419A (Hayashi), and US2010/0305798A1 (Phillips et al.), as well as the previously relied upon art of CN103278168B (Yan) and US2012/0290506A1 (Muramatsu et al.).
Regarding the remarks pertaining to the previously made objection to Claim 3 and the specification (presented on p. 10), Claim 3 has been canceled and the objection of Claim 3 is therefore withdrawn. Regarding the specification, the abstract remains objected to as the sentence “The driving routes may also be adjusted to account for internal loads (e.g., air conditioning system or heating system) that may exhausted by the battery” does not make sense as it is not clear what is meant by loads that may exhausted by the battery, and the objection is maintained.

Specification
The disclosure is objected to because of the following informalities:
The abstract of the specification is objected to because the sentence “The driving routes may also be adjusted to account for internal loads (e.g., air conditioning system or heating system) that may exhausted by the battery” does not make sense as it is not clear what is meant by loads that “may exhausted”.
In specification ¶0044, the phrase “UDDS and HFET” should instead read “UDDS and HWFET” as there does not appear to be any cycle corresponding to the acronym “HFET.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: 
(a) “a storage device configured to store…” in Claim 1, and
(b) “one or more controllers configured to: receive…” in Claim 1,
because the claim limitation(s) uses the generic placeholder “device” or “controller” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) specification ¶0021 and ¶0026 state that storage devices include memory type physical devices to store data,
(b) specification ¶0021 states that a controller may include a microprocessor or CPU, the controller therefore corresponding to a processor and algorithms for performing the functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim recites the first and second drive cycle representative of “moderate changes in an environmental terrain and a speed of the electric vehicle.” The disclosure as originally filed does not recite any description of moderate changes in environmental terrain and speed. Specification ¶0033 and Figure 3A show the first drive cycle 302 which is described as being “more aggressive” and drive cycles 304 and 306 having stop/start conditions or substantially constant speed, but there is no description of the other drive cycles being moderate or low aggression or having moderate changes in both terrain and speed, and the disclosure does not provide any written description to define what constitutes “moderate changes” in both terrain and speed. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, the claim recites “dynamic data defined by traffic and the terrain along the plurality of driving routes.” The disclosure as originally filed (e.g. Claim 1 filed 11/4/2019) recites dynamic data defined by traffic, but does not define the dynamic data as also including terrain. The specification does not appear to provide any additional information about what constitutes dynamic data. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, the claim recites “where the plurality of driving routes are divided between one or more freeway segments representative of a portion of each of the plurality of driving cycles when the electric vehicle is scheduled to travel on freeway roadways and one or more non-freeway segments representative of the portion of the plurality of driving cycles where the electric vehicle is not scheduled to travel on freeway roadways.” The disclosure as originally filed does not appear to recite the term “segment” or any similar term or concept, nor does it recite a function of dividing routes, or any times when a vehicle is “scheduled” to travel on roadways. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, the claim recites “the plurality of estimated energy consumptions being calculated using the first energy consumption, the second energy consumption, and the third energy consumption, wherein the first energy consumption and third energy consumption are used to calculate each plurality of estimated energy consumptions for each of the one or more freeway segments, and the second energy consumption and third energy consumption are used to calculate each plurality of estimated energy consumptions for the one or more non-freeway segments.” The disclosure as originally filed in specification ¶0044 recites using a UDDS driving cycle for third driving route 606 and the HWFET drive cycle for route 604, and operable to combine cycles (e.g., UDDS and HFET) for first driving cycle 602. However, the acronyms HWFET and HFET appear to be the same thing in the application and in the prior art, as there is no separately listed “HFET” cycle. The disclosure describes only two drive cycles and does not describe “the first energy consumption and third energy consumption are used to calculate each plurality of estimated energy consumptions for each of the one or more freeway segments, and the second energy consumption and third energy consumption are used to calculate each plurality of estimated energy consumptions for the one or more non-freeway segments.” It is noted that Figure 3B and ¶0034 describe consumptions related to the drive cycles in ¶0033, but there does not appear to be any description of these being the consumptions that are used to calculate estimated energy consumptions for segments. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, the claim recites “select a final route to prevent the state of charge from being depleted below a specified threshold, the final target route being calculated from the plurality of driving routes having at least one of a plurality of final energy consumptions being below an energy consumption threshold and a travel time being below a travel time threshold.” The disclosure as originally filed does not appear to describe any of the three recited thresholds. Specification ¶0051 states that the invention may be useful when the battery 22 is already depleted by a given amount (e.g., SOC = 50%) but this is not a threshold related to remaining energy at the destination or final energy consumption. Likewise, the specification does not appear to recite any threshold related to travel time. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 4, and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “energy consumption” in the phrases “a first energy consumption including a first drive cycle…” and “a second energy consumption including a second drive cycle…” and “a third energy consumption for a third drive cycle…” renders the claim indefinite. A “consumption” is commonly understood to be defined as some usage of a resource, or amount of something expended, however the claims recite that the first two consumptions “include” a drive cycle. It is unclear what is meant by this, and what a “drive cycle” actually comprises (in terms of the stored data), and whether the first and second consumption are merely usage values indicative of energy used for a particular drive cycle, or some profile or plurality of consumption values, or some map of consumption integrated with driving data, or something else entirely. The third consumption is stated to be “for a third drive cycle” rather than including a third drive cycle, but is used in the same way as the first two in the claim, and it is unclear whether the third consumption is intended to be some different type of data from the first two or not. The scope of the claim is therefore indefinite. For the purposes of examination, each of the three consumptions are interpreted to be any energy consumption value data, or drive cycle data, or a combination thereof.
Additionally, the phrase terms “moderate changes” and “aggressive changes” render the claims indefinite. The terms “moderate” and “aggressive” are relative terms, however the disclosure does not provide any requisite degree of change in order to understand what changes in terrain or speed would be considered “moderate” or “aggressive.” The meaning of the terms in the claim is therefore indefinite. For the purposes of examination, moderate changes in speed are interpreted as any steady speed limit whereas aggressive speed changes are interpreted as having some congestion or other factor affecting speed, and any terrain data is understood to read on the phrases. 
Additionally, the phrase “where the plurality of driving routes are divided between one or more freeway segments… and one or more non-freeway segments” renders the claim indefinite. To divide a first set of things “between” others generally means to determine how to distribute or share the first set of things among the receiving parties (e.g. dividing a dozen objects between multiple people), however in the context of the claim it is not clear what is meant by dividing a route between segments, and as understood by the rest of the claim, it may be instead that the routes are “divided into” segments, which segments are either freeway or non-freeway segments. It is generally unclear whether “divided between” in the claim is intended to instead read “divided into” or whether the phrase has some other meaning. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as reciting the routes being “divided into” segments.
Additionally, the limitation “where the plurality of driving routes are divided between one or more freeway segments representative of a portion of each of the plurality of driving cycles when the electric vehicle is scheduled to travel on freeway roadways and one or more non-freeway segments representative of the portion of the plurality of driving cycles where the electric vehicle is not scheduled to travel on freeway roadways” renders the claim indefinite. The claim previously recites the first, second, and third driving cycles, but there is no antecedent basis for “the plurality of driving cycles.” It is not clear if “the plurality” must contain all three recited driving cycles, or can contain only two, or is some other plurality of driving cycles. Furthermore, the phrase “the portion of the plurality of driving cycles” appears to possibly derive antecedent basis from “a portion of each of the plurality of driving cycles” however the phrase “the portion of the plurality of driving cycles” does not recite “each of” the plurality. It is unclear whether “the portion of the plurality of driving cycles” is the same as the portion of each of the plurality of driving cycles, or alternatively is intended to only be a portion of the plurality of driving cycles rather than a portion of each. Furthermore, the meaning of freeway segments being “representative of a portion of each of the plurality of driving cycles” is unclear. The claim previously recites that the first energy consumption includes a drive cycle representative of the vehicle operated along a highway, whereas the second energy consumption includes a drive cycle representative of the vehicle operated along a non-highway. It is unclear whether “freeway” and “highway” are intended to mean the same thing or something different, and it is unclear how the “freeway segments” can be representative of a portion of each of the plurality of cycles (i.e. a portion of the first cycle, a portion of the second cycle, and portion of the third cycle) when the second and third drive cycle do not represent highway/freeway driving, and (if the phrase “the portion of the plurality of driving cycles” is intended to recite “the portion of each of the plurality of driving cycles”) it is unclear how the non-freeway segments can be representative of a portion of each of the plurality of cycles (i.e. a portion of the first cycle, a portion of the second cycle, and portion of the third cycle) when the first drive cycle represents freeway/highway driving. The limitation as a whole is completely unclear. For the purposes of examination, the limitation is interpreted as the routes being divided into segments, and each segment is identified as corresponding to one of the driving cycles.
Additionally, the limitation “the plurality of final energy consumptions being generated using… static data, and dynamic data” renders the claims indefinite. The claim previously recites “static data defined by one or more speed limits of roads of along the plurality of driving routes, and dynamic data defined by traffic and the terrain along the plurality of driving routes.” However, the limitation merely recites “static data, and dynamic data” (as opposed to “the static data” and “the dynamic data”) and as such, it is not clear whether the limitation is referring to the same static and dynamic data (i.e. must include the one or more speed limits of roads of along the plurality of driving routes and traffic and the terrain along the plurality of driving routes), or alternatively can be any static or dynamic data. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as using any static and dynamic data.
Claims 2, 4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 4, the claim is dependent on Claim 3, which has been canceled. It is not clear what Claim 4 is now intended to be dependent on.  The claim is therefore indefinite. For the purposes of examination, the claim is interpreted as being dependent on Claim 1.
Regarding Claim 6, the claim is dependent on Claim 5, which has been canceled. It is not clear what Claim 6 is now intended to be dependent on.  The claim is therefore indefinite. For the purposes of examination, the claim is interpreted as being dependent on Claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 6 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claim 1, the claim recites functions to store energy consumptions, receive a state of charge, generate and divide driving routes, calculate energy consumptions, generate climate energy consumptions, generate final energy consumptions, and select a final route. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed mentally (and/or by using pen and paper, see MPEP 2106.04(a)(2)(III)). Particularly, the functions correspond to a mental or manual evaluation and/or judgment, wherein a human could memorize standardized energy consumptions, think of plural routes defined by segments (such as roads), estimate energy and climate consumption values based on memorized situations or data, add the consumptions, and select a final route given the claimed constraints. The claim does not recite any functions that cannot be reasonably performed in the mind. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claim are the electric motor, battery, storage device (interpreted under 112(f) as a memory), navigation system including one or more controllers (interpreted under 112(f) as processors), and function of displaying. For the electric motor and battery, the elements are recited broadly without detail, and thus merely indicate the field of use or technological environment in which to apply a judicial exception, which does not amount to significantly more than the exception itself (see MPEP 2106.05(h)). For the storage device and navigation system including one or more controllers, these elements are recitations of generic computer components, recited at a high level of generality. The claims do not provide an improvement in computer hardware, and the claims act as mere instructions to “apply” the functions using a generic computer as a tool to perform the functions (see MPEP 2106.05(f)). For the function of displaying, this is insignificant extra-solution activity, as it corresponds to mere data outputting (see MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the electric motor, battery, storage device, navigation system including one or more controllers, and function of displaying. For the electric motor and battery, the same rationale as above applies, as limitations merely indicating the field of use or technological environment cannot provide significantly more (see MPEP 2106.05(h)). For the storage device and navigation system including one or more controllers, the same rationale as above applies, as elements are recitations of generic computer components, recited at a high level of generality. The claims do not provide an improvement in computer hardware, and the claims act as mere instructions to “apply” the functions using a generic computer as a tool to perform the functions which does not provide significantly more (see MPEP 2106.05(f)). For the function of displaying, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US2002/0133289A1 [0002] it is well known in the art to display route data). Thus, the claim is not patent eligible. 
Dependent Claims 2, 4, and 6-12 do not add any limitations that cannot be performed mentally, or integrate the judicial exception into a practical application or provide significantly more.
Claim 2 further recites a function to adjust a route based on a current state of charge, which is a further mental process, capable of being performed mentally (such as a driver changing a route to stop or charge based on low charge).
Claim 4 recites the source of the driving cycles, but does not positively recite that the generating is performed by the navigation system, and thus is merely further detail of the mental process, as the memorized driving cycles could be originally sourced from vehicle data.
Claims 6-7 further narrow the climate system which is being evaluated, which is further detail of the mental process.
Claims 8-11 further detail the route generation, which is further detail of the mental process, as a human can mentally or manually receive or know information about speed limits, traffic lights, travel time, slowdowns, accidents, or closures, and evaluate the information to generate routes.
Claim 12 further states the static and dynamic data being received wirelessly, which is an additional element in the claims. However, this is determined to be extra-solution activity as it is mere data gathering, and well-understood, routine, and conventional in the art (see US7979198B1 1:8-33 providing wireless connectivity for information to vehicles is well-known in the art).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2016/0061611A1 (Meyer et al.) in view of Publication JP2010169419A (Hayashi) (English Translation used for citations), further in view of Publication CN103278168B (Yan) (English Translation used for citations), further in view of Publication US2010/0305798A1 (Phillips et al.).
Regarding Claim 1, Meyer et al. discloses a route planning system (see Figures 1, 5, [0005, 0009, 0074] vehicle system for route planning tasks), comprising:
an electric motor configured to propel an electric vehicle (see [0020, 0056, 0059] vehicle may be electric, and Claim 7, an “electric engine” for propulsion);
a traction battery configured to provide power to drive the electric motor (see [0020] batteries for powering propulsion); 
a storage device (see [0075, 0077] functions performed using software and memory of the system, i.e. the generated consumption profiles being objects in a memory) configured to store:
a first energy consumption (see [0023] an energy consumption profile generated for a specific segment) including a first drive cycle (see [0023] each consumption profile for a different road segment driven) representative of the electric vehicle being operated along a first highway environment (see [0023, 0061] the consumption profiles based on road segment attributes which [0022] can include a highway specified as road type) that includes moderate changes in an environmental terrain (see [0027], Figures 2A, 2B, the consumption profile taking into account elevation profile (terrain changes)) and a speed of the electric vehicle (see [0022] a segment attribute of the same speed limit), 
a second energy consumption including a second drive cycle representative of the electric vehicle being operated along a non-highway environment (see [0022] a consumption profile of a second segment that may be a city road type) that includes moderate changes in the environmental terrain (see [0027], Figures 2A, 2B, the consumption profile taking into account elevation profile (terrain changes)) and the speed of the electric vehicle (see [0022] a segment attribute of the same speed limit), and
a third energy consumption for a third drive cycle representative of the electric vehicle being operated along a roadway environment (see [0022] a consumption profile for a third segment that may be a country road) that includes aggressive changes in the environmental terrain (see [0027], Figures 2A, 2B, the consumption profile taking into account elevation profile (terrain changes)) and the speed of the electric vehicle (see [0022] a segment attribute of congestion, representative of changes in speed), and 
a navigation system (see [0024] energy prediction tool as part of a navigation system) including one or more controllers (see [0077] implemented by a CPU) configured to:
generate a plurality of driving routes between an origin location and destination location (see [0021] identifying plural available routes from a starting location to a destination location), where the plurality of driving routes are divided (see Figure 1, [0022] roads segments of each route identified) between one or more freeway segments representative of a portion of each of the plurality of driving cycles when the electric vehicle will travel on freeway roadways (see [0022] segments may have attributes such as highway type road segment) and one or more non-freeway segments representative of the portion of the plurality of driving cycles where the electric vehicle will not travel on freeway roadways (see [0022] segments may have attributes such as a city or country road type),
in response to the generated plurality of driving routes, calculate a plurality of estimated energy consumptions (see Figure 2B, [0058] a propulsive energy consumption prediction) representative of an amount of energy to be consumed by the traction battery when traveling along each of the plurality of driving routes (see Figure 2B, the propulsive energy consumption prediction being for propulsive energy consumed), 
generate for each of the plurality of driving routes (see [0023, 0025] generating an energy consumption profile for the available routes) a plurality of climate energy consumptions (see Figures 2A, 2B, [0055-0056] the climate usage energy consumption prediction (CUECP) using climate usage model 209) representative of the amount of energy to be consumed by the traction battery responsive to an ambient temperature along each of the plurality of energy routes (see [0053] the model responsive to initial ambient temperature and travel time, i.e. the initial value used for the ambient temperature along the route) and an estimated energy usage by one or more climate systems within the electric vehicle (see [0053, 0056] using estimated energy to power the climate control systems), 
generate a plurality of final energy consumptions for each of the plurality of driving routes (see Figure 2B, [0021, 0023, 0059] a final energy consumption profile for each available route), the plurality of final energy consumptions being generated using the plurality of estimated energy consumptions (see Figure 2B, based on the propulsive energy prediction), plurality of climate energy consumptions (see Figure 2B, based on the non-propulsive energy which includes the climate energy), static data (see Figure 2B, based on an elevation model (a static parameter per location)), and dynamic data (see Figure 2A, based on ambient temperature (a changing, dynamic parameter)); and
display the final route (see [0025] displaying the available routes, i.e. including the any final/selected route).


Meyer et al. does not explicitly recite the navigation system configured to:
receive a state of charge of the traction battery; and
select a final route to prevent the state of charge from being depleted below a specified threshold, the final target route being calculated from the plurality of driving routes having at least one of a plurality of final energy consumptions being below an energy consumption threshold and a travel time being below a travel time threshold.

However, Hayashi teaches a route guidance system for a vehicle (see [0007]), configured to:
receive a state of charge of the traction battery (see Figure 3, [0043] S1 the CPU 51 acquires the SOC value of the battery, used [0008] for supplying power to a drive motor); and
select a final route to prevent the state of charge from being depleted below a specified threshold (see [0054-0055] S4, determining whether there is a route in which the SOC value of the battery 7 does not become a predetermined value or less), the final target route being calculated from the plurality of driving routes having at least one of a plurality of final energy consumptions being below an energy consumption threshold (see [0045, 0050] in S3, excluding particular routes (e.g. link B / link E) having a higher total energy requirement. I.e. the final target route selected from those with final energy consumption below the threshold set by the higher energy usage route) and a travel time being below a travel time threshold.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the available routes of Meyer et al. to be selected using the techniques as taught by Hayashi, with the motivation of improving fuel economy in hybrid vehicles by providing routes for only electric driving (see Hayashi [0005-0006]).


Meyer et al. further discloses obtaining static data defined by one or more speed limits of roads along the plurality of driving routes (see [0027] speed limits on segments), and dynamic data defined by traffic (see [0031] traffic information) and the terrain (see [0040] an elevation model) along the plurality of driving routes, and using segments associated with freeway or non-freeway driving (see [0022] and above).

Meyer et al. does not explicitly recite the system to:
generate a plurality of driving routes using static data defined by one or more speed limits of roads of along the plurality of driving routes, and dynamic data defined by traffic and the terrain along the plurality of driving routes,
and does not explicitly recite segments
when the electric vehicle is scheduled to travel on freeway roadways
where the electric vehicle is not scheduled to travel on freeway roadways.


However, Yan teaches a technique to:
generate a plurality of driving routes (see [0018] identifying the three roads with shortest time for travel) using static data defined by one or more speed limits of roads of along the plurality of driving routes (see [0018] using speed limit of each road section), and dynamic data defined by traffic (see [0017] road congestion) and the terrain along the plurality of driving routes (see [0017] road collapse being terrain data),
wherein the electric vehicle is scheduled to travel on each segment (see [0017] the travel of each section correlated to time (e.g. start and end time) of events impacting travel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the obtaining of available routes in Meyer et al. to use the technique as taught by Yan, with the motivation of improving travel time and convenience by avoiding traffic hotspots in selected paths (see Yan [0005, 0007]).


As above, Meyer et al. discloses the first, second, and third energy consumptions (see [0023] and above), and the system to, in response to the generated plurality of driving routes, calculate a plurality of estimated energy consumptions (see Figure 2B, [0058] and above).

Meyer et al. does not explicitly recite:
the plurality of estimated energy consumptions being calculated using the first energy consumption, the second energy consumption, and the third energy consumption, wherein the first energy consumption and third energy consumption are used to calculate each plurality of estimated energy consumptions for each of the one or more freeway segments, and the second energy consumption and third energy consumption are used to calculate each plurality of estimated energy consumptions for the one or more non-freeway segments.

However, Phillips et al. teaches a way to generate energy consumptions (see [0063] PSAT simulating configurations (including electric vehicle) to generate consumption),
the plurality of estimated energy consumptions being calculated using the first energy consumption (see [0043] Table I, a freeway drive cycle), the second energy consumption (see [0043] Table I, a local roadway drive cycle), and the third energy consumption (see [0043], Table I, an arterial drive cycle), wherein the first energy consumption and third energy consumption are used to calculate each plurality of estimated energy consumptions for each of the one or more freeway segments (see [0043, 0063] a neural net training using all 11 drive cycles can be used to generate consumption information for all road types. I.e. the first and third consumption both used as inputs to calculate consumptions for freeway segments), and the second energy consumption and third energy consumption are used to calculate each plurality of estimated energy consumptions for the one or more non-freeway segments (see [0043, 0063] neural net training using all 11 drive cycles can be used to generate consumption information for all road types. I.e. the first and third consumption both used as inputs to calculate consumptions for non-freeway segments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the consumption calculations of Meyer et al. to use a combination of consumptions, as taught by Phillips et al., with the motivation of improving the robustness and accuracy of consumption predictions and lowering energy use in vehicles (see Phillips et al. [0028, 0040]).

Regarding Claim 4, Meyer et al. discloses the route planning system of claim 3, wherein the plurality of driving cycles is generated based on prior trips by the electric vehicle between the origin location and the destination location (see [0031] historical data can be used for segment information (i.e. based on the same segments that exist between the origin and destination, on which the vehicle has historically traveled)).

Regarding Claim 6, Meyer et al. discloses the route planning system of claim 5, wherein the internal climate system includes a heating system (see [0056] a heating system).

Regarding Claim 7, Meyer et al. discloses the route planning system of claim 6, wherein the internal climate system includes an air conditioner system (see [0056] electric A/C system).
Regarding Claim 8, Meyer et al. does not explicitly recite the route planning system of claim 1, wherein the static data includes a travel time based on a speed limit and one or more traffic lights between the origin location and destination location of the electric vehicle.

However, Yan teaches the technique as above, 
wherein the static data includes a travel time based on a speed limit and one or more traffic lights between the origin location and destination location of the electric vehicle (see [0016-0018] conventional travel time for a route from starting point to destination, which is based on speed limit and traffic light delay information).
The motivation to combine Meyer et al. and Yan was provided above in the rejection of Claim 1.

Regarding Claim 9, Meyer et al. does not explicitly recite the route planning system of claim 1, wherein the dynamic data includes a travel time based on a traffic slowdown between the origin location and the destination location of the electric vehicle.

However, Yan teaches the technique as above, 
wherein the dynamic data includes a travel time based on a traffic slowdown between the origin location and the destination location of the electric vehicle (see [0016-0018] conventional travel time which is based on traffic hotspots, including slow traffic).
The motivation to combine Meyer et al. and Yan was provided above in the rejection of Claim 1.

Regarding Claim 10, Meyer et al. does not explicitly recite the route planning system of claim 9, wherein the traffic slowdown comprises a vehicular accident between the origin location and the destination location of the electric vehicle.

However, Yan teaches the technique as above, 
wherein the traffic slowdown comprises a vehicular accident between the origin location and the destination location of the electric vehicle (see [0016-0018] traffic hotspot based on accidents).
The motivation to combine Meyer et al. and Yan was provided above in the rejection of Claim 1.

Regarding Claim 11, Meyer et al. does not explicitly recite the route planning system of claim 9, wherein the traffic slowdown comprises a road closure between the origin location and the destination location of the electric vehicle.

However, Yan teaches the technique as above, 
wherein the traffic slowdown comprises a road closure between the origin location and the destination location of the electric vehicle (see [0017] traffic hotspot based on a road collapse).
The motivation to combine Meyer et al. and Yan was provided above in the rejection of Claim 1.

Regarding Claim 12, Meyer et al. discloses the route planning system of claim 1, wherein the navigation system wirelessly receives the static data and dynamic data (see [0027] the segment information can be accessed from an external source via communication through a network connection, which [0079] can be wireless).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2016/0061611A1 (Meyer et al.) in view of Publication JP2010169419A (Hayashi) (English Translation used for citations), further in view of Publication CN103278168B (Yan) (English Translation used for citations), further in view of Publication US2010/0305798A1 (Phillips et al.), further in view of Publication US2012/0290506A1 (Muramatsu et al.).
Regarding Claim 2, Meyer et al. does not explicitly recite the route planning system of claim 1, wherein the navigation system is further operable to adjust the final route based on a current state of charge of the traction battery.

However, Muramatsu et al. teaches a navigation system (see e.g. Claim 1), 
wherein the navigation system is further operable to adjust the final route based on a current state of charge of the traction battery (see Figures 5, 12, using current state of charge at S2 to determine route detours for charging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the navigation system of Meyer et al. to additionally have route adjustment features as taught by Muramatsu et al., with the motivation of improving user convenience for traveling with charging operations (see Muramatsu et al. [0123]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20170232952-A1 teaches subject matter including determining a most efficient route using highway and non-highway segments (see e.g. [0032]).
US-20190063937-A1 teaches subject matter including selecting a path such that the amount of energy remaining in the vehicle upon arriving at the destination location is greater than or equal to a predetermined amount of energy (see e.g. Claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619